DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
1. “an open upper side through which accommodates the water reservoir 40'” of claim 5 (Noted, water reservoir 40’ does penetrate through the opening of the cooling container 50’, which means the opening doesn’t accommodate the water reservoir.).
2. “a first partition wall 54' and a second partition wall 55' are installed in vertical direction at the bottom of the cooling container 50'” of claim 5 (Noted, partition walls 54’ and 55’ are at the top of the cooling container 50’.
3. “second space...between the inner container and the cover” of claim 13.  It looks like the second space is defined by the inner container, the cover and the outer container.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claims 1, 5, 9, and 15 are objected to because of the following informalities:  
1. In claim 1 line 2, examiner recommend changing “chamber comprising” to “chamber, the discharge device comprising”.
2. In claim 1 line 6, examiner recommend changing “accommodates the water reservoir” to “the water reservoir is received”.
3. In claim 1 lines 10-11, “sidewall” needs to be changed to “sidewalls” (because “pair” imply plural).
4. In claim 5 line 2, examiner recommend changing “chamber comprising” to “chamber, the discharge device comprising”.
5. In claim 9 line 2, examiner recommend changing “chamber comprising” to “chamber, the discharge device comprising”.
6.  In claim 9 line 9, there’s typographic error “cosists”.
7. In claim 9 line 11, examiner recommend changing “one line” to “one flow line”.  
8. In claim 9 line 17, examiner recommend changing “gas” to “the gas”.
9. Claim 10 depends on claim 11.  Does applicant mean to have claim 10 depend on claim 9?  
10.  In claim 13 line 10, examiner recommend changing “in the center thereof” to “in the outer container”.
11. Claim 14 depends on claim 15.  Does applicant mean to have claim 10 depend on claim 13?  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the lower part" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to “a lower part”.
Claim 1 recites the limitation "the bottom part" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to “the lower part”.
Claim 1 recites the limitation "the two sides" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to “two sides”.
Claim 1 recites “the partition walls” in line 12.  It’s not clear as to if it means two partition walls of first partition wall, second partition wall, and third partition wall, or if it refers to all those three partition walls.  Examiner recommend applicant to amend this limitation to “the first, second, and third partition walls”.
Claim 1 recites the limitation "the opening" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the third sidewall" in line 14-15.  There is insufficient antecedent basis for this limitation in the claim.  Also it’s unclear as to if it refer to one of the pair of third sidewalls (also see objection above for sidewall vs sidewalls).
	Claim 1 recites the limitation "the wall" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the other third sidewall" in line 16.  There is insufficient antecedent basis for this limitation in the claim.  Also it’s unclear as to if it refer to one of the pair of third sidewalls
	Claim 1 recites the limitation "the bottom side" in line 17-18.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to “a bottom side”.
	Claim 1 recites the limitation "the second sidewall" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 1 recites “the other two side walls”. There is insufficient antecedent basis for this limitation in the claim.  Also claim didn’t distinguish “side walls” vs “sidewalls”.  Also there are plural sidewalls (a pair of first sidewalls and a pair of third sidewalls), does it mean one first sidewall plus one third sidewall?  Does it mean two first sidewalls?  Does it mean two third sidewalls?
	Claim 1 recites “a number of gaps” in lines 22-23.  It’s not clear as to if it includes “first gap”, “second gap” or “third gap”.
	Claim 1 recites the limitation "the surface" in line 23.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to “an outer surface of the water reservoir”.
	Claim 4 recites the limitation "the water level" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the lower part" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to “a lower part”.
Claim 5 recites the limitation "the bottom" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to “the lower part”.
 	Claim 5 recites the limitation "the upper opening" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  
	Claim 5 recites the limitations "the upper edge" and “the sides” in line 12.  There is insufficient antecedent basis for these limitations in the claim.  
Claim 5 recites “a number of gaps” in line 19.  It’s not clear as to if it includes “first gap”, “second gap” or “third gap”.
Claim 5 recites the limitation "the surface" in line 19.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 8 recites the limitation "the water level" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the upper end" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to “an upper end”
Claim 9 recites the limitation "the upper end of the other side" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to “an upper end of another side”.
Claim 9 recites “both ends of the straight portion” in line 10.  First there’s insufficient antecedent basis for this limitation “the straight portion”, and it should be “the plurality of straight portions”.  Secondly, there are plural straight portions, which means there are plural sets of “both ends”.  Therefore it is not unclear as to if “both ends” in line 10 refer to every set of both ends for each of the plurality of straight portions.  
Claim 9 recites “can circulate” in line 12.  It’s not clear if “circulate” is positively recited.  Examiner recommend applicant to amend this limitation to “circulates”.
Claim 9 recites “the upper straight end portion” in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “the upper portion” in line 16.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 9 recites “the surface of the tube 90 and the exhaust pipe 92”.  This limitation recites one surface but two tubes/pipes.  It’s not clear as to if it means one surface of one of those two tubes/pipes.  Examiner recommend applicant to amend this limitation to “an inner surface of the tube and an inner surface of the exhaust pipe”.
	Claim 11 recites “the discharge device according to claim 11”.  It’s not clear as to how the claim depends on itself.
	Claim 12 recites “water in the water reservoir 40" does not leak”, but in claim 11 the limitation says “remove the water”.  Claim 12 limitation conflicts with claim 11 because “water does not leak” implies that water is NOT removed.
	Claim 13 recites “its” in lines 6 and 7.  Examiner recommend applicant to delete “its”.
	Claim 13 recites “the lower portion” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 13 recites “an upper opening of the outer container” in line 11, however claim 13 also recites “an opening at its top portion” in line 6.  It’s not clear as to if those two openings refer to the same structure since they are both part of the outer container.
	Claim 13 recites “the center thereof” in line 13, but claim 13 also recites “the center in line 10.  It’s not clear as to if they refer to the same center.
	Claim 15 recites “the discharge device according to claim 15”.  It’s not clear as to how the claim depends on itself.
	Claim 16 recites “the upper rim” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1, 5, 9 and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The arrangement and structural limitations of different components and how they are assembled are novel, and the limitations of independent claims cannot be met without impermissible hindsight reconstruction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/Primary Examiner, Art Unit 3762